


110 HR 4353 IH: Surface Mining Control and Reclamation

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4353
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mrs. Cubin (for
			 herself and Mr. Rehberg) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to make certain technical corrections.
	
	
		1.Short titleThis Act may be cited as the
			 Surface Mining Control and Reclamation
			 Act of 1977 Technical Corrections Act.
		2.Technical
			 corrections to the surface mining control and reclamation act of
			 1977Section 411(h)(3) of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(h)(3)) is
			 amended—
			(1)by striking subparagraph (A) and inserting
			 the following:
				
					(A)In
				generalNotwithstanding chapters 63 and 65 of title 31, United
				States Code, all payments made under this subsection to a certified State or
				Indian tribe shall be distributed as direct transfers of funds rather than in
				the form of grants.
					;
				and
			(2)by adding at the
			 end the following:
				
					(D)Timing of
				paymentPayments made under this subsection shall be made at the
				same time as payments under section
				401(d).
					.
			
